UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM FOR SUBMISSION OF ELECTRONIC EXHIBITS FOR ASSET-BACKED SECURITIES Commission File Number of issuing entity:333-207132-10 Central Index Key Number of Issuing entity:0001693368 CD 2017-CD3 Mortgage Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor:333-207132 Central Index Key Number of depositor:0001258361 Citigroup Commercial Mortgage Securities Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable):0001541001 Citigroup Global Markets Realty Corp. (Exact name of Sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable):0001541294 German American Capital Corporation (Exact name of Sponsor as specified in its charter) Richard Simpson(212) 816-5343 (Name and telephone number, including area code, of the person to contact in connection with this filing) INFORMATION TO BE INCLUDED IN THIS FORM Item 1. File an Asset Data File in accordance with Exhibit 601(b)(102) (17 CFR 229.601(b)(102)). Item 2. File an Asset Related Document in accordance with Exhibit 601(b)(103) (17 CFR 229.601(b)(103)). SIGNATURES The depositor has duly caused this Form to be signed on its behalf by the undersigned hereunto duly authorized. Citigroup Commercial Mortgage Securities Inc. (Depositor) /s/ Paul Vanderslice Paul Vanderslice, President Dated:September 26, 2017 EXHIBIT INDEX Exhibit Number Description EX 102 Asset Data File EX 103 Asset Related Document
